Citation Nr: 0314772	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  91-52 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shortening of the  
left lower extremity.  

2.  Entitlement to service connection for residuals of 
injuries to bilateral Achilles tendons.  

3.  Entitlement to service connection for bilateral foot 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a hamstring 
disorder.  

6.  Entitlement to a compensable evaluation for residuals of 
a right, os calcis, stress fracture.  

7.  Entitlement to a compensable evaluation for residuals of 
a left, os calcis, stress fracture.

8.  Entitlement to a compensable evaluation based on 
multiple, service-connected disabilities under 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1991 and July 1996 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In the May 1991 rating decision, 
the RO denied the veteran's claims of service connection for 
shortening of the left lower extremity and to compensable 
evaluations for bilateral fracture residuals of the os 
calcis.  In the July 1996 rating action, the RO denied 
service connection for residuals of injuries to bilateral 
Achilles tendons; bilateral foot, back and hamstring 
disorders; and to a compensable evaluation based on multiple, 
service-connected disabilities under 38 C.F.R. § 3.324.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

When this matter was previously before the Board in July 
1992, March 1995 and November 1998, it was remanded for 
further development and adjudication.


REMAND

The veteran initiated this appeal in August 1990, and as 
noted above, the Board has remanded this case three times.  
In addition, he has testified at hearings conducted before a 
hearing officer at the RO in November 1991 and February 1997.  
In his January 1997 Substantive Appeal, on VA Form 9 (Appeal 
to the Board), which perfected several of his claims, 
however, he requested that he be afforded a hearing conducted 
before a Member of the Board (now known as a Veterans Law 
Judge) at the local VA office in Pittsburgh, Pennsylvania.  
Recently, on another VA Form 9, dated in April 2002 and 
received at the RO that same month, he reiterated his request 
to testify at a Board hearing held in Pittsburgh, 
Pennsylvania.  To date, the veteran's requests have not been 
acknowledged by the RO, and, not surprisingly, he has not 
been afforded the opportunity to appear at a hearing 
conducted before a traveling Veterans Law Judge.  Further, 
the claims file does not reflect that he has withdrawn his 
request for such a hearing.  Accordingly, this case must be 
remanded.

In remanding this matter, the Board acknowledges that the RO 
has undertaken a tremendous amount of development, in 
compliance with the Board's remand instructions, including 
obtaining VA treatment records, seeking those from the Social 
Security Administration, and affording him no fewer than ten 
formal VA examinations, some of which have addenda.  Under 
the circumstances, however, the Board has no discretion and 
must honor the veteran's hearing requests because he is 
entitled to a Board hearing if one is requested.  38 C.F.R. § 
20.703 (2002).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO schedule the veteran for a Travel 
Board hearing and properly notify him and 
his representative of this hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


